Case 1:18-cv-02351-KLM Document 76 Filed 03/19/19 USDC Colorado Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

                                   CASE NO. 1:18-cv-02351-KLM

FARMLAND PARTNERS, INC.,

                Plaintiff,

v.

ROTA FORTUNAE (WHOSE TRUE NAME IS UNKNOWN), JOHN/JANE DOES
2-10 (WHOSE TRUE NAMES ARE UNKNOWN),

                Defendants.


         DEFENDANT ROTA FORTUNAE’S NOTICE OF SUPPLEMENTING HIS
                      INTERROGATORY RESPONSES


        Notice is hereby given that Defendant Rota Fortunae (“RF”), pursuant to the Court’s March 5,

2019 Minute Order (Doc. No. 69), supplements his interrogatory answers (filed at Doc. No. 55-1).

RF’s Supplement is attached as Exhibit A.

        Respectfully submitted this 19th day of March, 2019.

                                             /s/ John A. Chanin
                                             John A. Chanin
                                             Katherine Roush
                                             Melanie MacWilliams-Brooks
                                             FOSTER GRAHAM MILSTEIN & CALISHER, LLP
                                             360 South Garfield Street, 6th Floor
                                             Denver, Colorado 80209
                                             jchanin@fostergraham.com
                                             kroush@fostergraham.com
                                             mbrooks@fostergraham.com
                                             Phone: 303-333-9810
                                             Facsimile: 303-333-9786
                                             Attorneys for Defendant Rota Fortunae



{00679913.DOCX / 1 }                         1
Case 1:18-cv-02351-KLM Document 76 Filed 03/19/19 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that on this 19th day of March, 2019, I electronically filed the foregoing
DEFENDANT ROTA FORTUNAE’S NOTICE OF SUPPLEMENTING HIS
INTERROGATORY RESPONSES with the Clerk of the Court using the ECF system, and
served via ECF to the following:

Scott F. Llewellyn
Kyle S. Pietari
Morrison & Foerster LLP
4200 Republic Plaza
370 Seventeenth Street
Denver, Colorado 80202-5638
sllewellyn@mofo.com
kpietari@mofo.com

and

Michael D. Birnbaum
Morrison & Foerster LLP
250 West 55th Street
New York, NY 10019
mbirnbaum@mofo.com


                                            /s/   Lucas Wiggins
                                            Lucas Wiggins




{00679913.DOCX / 1 }                       2
